IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 26, 2008

                                     No. 07-51430                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


JESUCITA GARCIA

                                                  Plaintiff-Appellant
v.

MICHAEL J. ASTRUE, Commissioner of Social Security

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:07-CV-218


Before REAVLEY, JOLLY, and DENNIS, Circuit Judges.
PER CURIAM:*
       This appeal requires us to consider whether substantial evidence supports
the denial of disability and supplemental security income benefits under Titles
II and XVI of the Social Security Act.             The district court concluded that
substantial evidence existed and entered judgment in favor of the Commissioner
of Social Security.      Having reviewed the record, we agree and affirm the
judgment of the district court.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-51430

      On August 13, 2004, Jesucita Garcia (“Appellant”) applied for disability
benefits and supplemental security income benefits. She alleged that she has
been disabled since August 1, 2002, due to severe migraines, right shoulder pain,
and depression. At the time of her disability hearing, she was 55 years old. She
has a high school education and some college education. Her past relevant work
includes hotel desk clerk, sales clerk, and receptionist/secretary.
      The Administrative Law Judge (“ALJ”) concluded that Appellant was not
disabled. The Appeals Council affirmed, which rendered the ALJ’s decision the
final decision of the Commissioner of Social Security (the “Commissioner”). On
appeal, the district court affirmed and Appellant filed a timely notice of appeal
to this court.
      We review a district court’s summary judgment ruling de novo, applying
the same standard as the district court. Wyatt v. Hunt Plywood Co., 297 F.3d
405, 408 (5th Cir. 2002). In reviewing the Commissioner’s determination, we
consider only whether the Commissioner applied the proper legal standards and
whether substantial evidence in the record supports its decision. See Greenspan
v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994). Substantial evidence is “more than
a mere scintilla. It means such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,
401 (1971) (internal quotation marks and citation omitted). We may not reweigh
the evidence or substitute our own judgment for that of the Commissioner.
Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988).
      In evaluating a disability claim, the Commissioner conducts a five-step
sequential analysis to determine whether “(1) the claimant is presently working;
(2) the claimant has a severe impairment; (3) the impairment meets or equals
an impairment listed in appendix 1 of the social security regulations; (4) the
impairment prevents the claimant from doing past relevant work; and (5) the
impairment prevents the claimant from doing any other substantial gainful

                                        2
                                  No. 07-51430

activity.” Audler v. Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007) (citing Lovelace
v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987)). If, at any step, the claimant is
determined to be disabled or not disabled, the inquiry ends. Id. at 448 (citing
Lovelace, 813 F.2d at 58). The burden of establishing disability rests with the
claimant for the first four steps and then shifts to the Commissioner to show
that there is other substantial work in the national economy that the claimant
is able to perform. Id.
      Here, with respect to the first step, the ALJ found that Appellant had not
engaged in substantial gainful activity since the onset of her alleged disability.
With respect to the second step, the ALJ found that claimant suffers from a
severe impairment, i.e., migraine headaches. The ALJ also found, however, that
her depressive disorder and shoulder problem were not severe impairments.
With respect to the third step, the ALJ found that because the severe migraine
headaches do not meet or equal one of the impairments listed in Appendix 1 of
the social security regulations, the ALJ determined Appellant’s residual
functional capacity (“RFC”). The ALJ found that Appellant could walk, stand,
and sit without limitation, lift/carry up to 50 pounds occasionally and up to 25
pounds frequently, and engage in bending and stooping up to one-fifth of the
workday. The ALJ further found that Appellant needed to take precautions
because of her headaches, i.e., she could not work at heights, around dangerous
machinery, and could not drive for a living. The ALJ also found that Appellant
has mild concentration limitations. Based on Appellant’s RFC and the testimony
of an impartial vocational expert, the ALJ found that Appellant could perform
past relevant work as a hotel desk clerk, sales clerk, and a receptionist/secretary
under the fourth step. In short, the ALJ concluded that Appellant was not
disabled. After reviewing the record, we agree that the ALJ’s decision was
supported by substantial evidence.



                                        3
                                  No. 07-51430

      Appellant argues that the ALJ did not properly weigh the medical
evidence in determining her alleged disability. With regard to her severe
migraine headaches, the ALJ relied on medical evidence that showed that
Appellant had acknowledged “good results” from medication, and by March 2005
she recognized the medication reduced the frequency and severity of her
headaches by 50 percent. In August 2005, Appellant reported that she had
headaches only two or three times a week. In a January 2005 medical report,
Appellant noted that a strict daily regime of medication eases and eliminates the
headaches. In an evaluation by a physical therapist in October 2004, Appellant
reports that with medication, she is “97 to 98% better.” Thus we find there is
substantial evidence for the ALJ’s determination that her severe headaches are
not so disabling as to prevent her from doing her past work with certain
precautions. Appellant also argues that the ALJ failed to properly weigh the
evidence in determining that her shoulder pain and depression were not severe
impairments. We find, however, that there is substantial evidence that the
shoulder pain was not severe. In a doctor’s report from April 2006, her doctor
noted that the pain in her shoulder was “doing better with room exercises” and
medication. An x-ray exam in November of 2004 revealed no problems with the
shoulder. The October 2004 evaluation did not reveal severe impairments with
her use of the shoulder. We further find that there is substantial evidence that
her depression was not severe. Several medical reports indicate that her
depression is well-controlled with medication.
      Appellant next argues that the ALJ failed to give adequate weight to the
fact that she suffers from 2 to 3 headaches per week, has a lack of concentration,
and has physical limitations in lifting objects when the ALJ considered whether
she could still “do physical and mental work activities on a sustained basis
despite limitations from her impairments.” The ALJ relied on substantial
evidence in concluding that while the Appellant suffers from 2 to 3 headaches


                                        4
                                  No. 07-51430

per week, the headaches are controlled by medication and therefore do not
impair her ability to do some physical and mental work activities. With respect
to her concentration, the ALJ relied on narrative evidence of her ability to
conduct many aspects of daily life without assistance (cooking, bathing,
grooming, cleaning, finances, etc.). The ALJ also relied on evaluations by
psychologists noting that she was cooperative and maintained eye contact during
interviews. Moreover, the source of the limitations as to her concentration is
linked with her migraines and depression, which the ALJ found to be controlled
by medication. Finally, based on evidence submitted to the Appeals Council,
recent psychological reports indicate Global Assessment of Functioning scores
of 59 and 63, which reflect only mild to moderate symptoms of impairment in the
Appellant’s overall psychological, social, and occupational functioning. See Boyd
v. Apfel, 239 F.3d 698, 700 & n.1 (5th Cir. 2001). There is therefore substantial
evidence for the ALJ’s determination in respect to her alleged impairment
caused by a limited ability to concentrate. As noted earlier, the ALJ relied on
substantial evidence in concluding that the pain in her shoulder has been greatly
alleviated by medication and exercise. This conclusion supports the ALJ’s
determination that she should use the shoulder to do some limited lifting. In
sum, there is substantial evidence for the ALJ’s determination as to Appellant’s
residual functional capacity and her ability to perform past relevant work.
      Appellant also argues that the ALJ erred in finding that her subjective
complaints of pain lacked credibility.      We disagree.   The ALJ noted that
Appellant had reported improvements in her migraine and shoulder pain.
Moreover, Appellant engages in normal social interactions. Appellant also
provided statements at the hearing inconsistent with prior disability reports
such as her reason for not working, the history of her headaches, and her activity
level. Credibility determinations are generally entitled to great deference,



                                        5
                                  No. 07-51430

Newton v. Apfel, 209 F.3d 448, 459 (5th Cir. 2000), and in this case, we find that
the ALJ’s credibility determination is supported by substantial evidence.
      Having reviewed the record and all of the arguments raised by Appellant,
we affirm the judgement of the district court.
      AFFIRMED.




                                        6